Title: From John Adams to Benjamin Rush, 21 December 1809
From: Adams, John
To: Rush, Benjamin



My dear Sir,—
Quincy December 21. 1809.

I thank you for the pleasing account of your Family in your favour of the 5th. As I take a lively interest in their Prosperity and Felicity, your relation of it gave me great Pleasure. We have Letters from our Colony navigating the Baltic, dated at Christiansand. They had been so far as prosperous, healthy and happy as such Traveller’s could expect to be.
Pope said of my Friend General Oglethorpe
Some driven by strong Benevolence of soul
Shall fly like Oglethorpe from Pole to Pole.
But what was a Trip to Georgia in Comparison with the Journeys and Voyages that J. Q. Adams has performed? I do not believe that Admiral Nelson ever ran greater Risques at sea.
Tell Richard that I hope Mrs. Rush will soon present him with a son that will do him as much honour in proportion, as the first born of his Genius has already done him in the opinion of the world. W. S. S. our Guardian of the Athenæum has obtained it and proclaimed it loudly every where the best Pamphlet that ever he read. Be sure you do not hint this to Mrs. Rush Senr. It would allarm her Delicacy.
I really do not know whether I do not envy your City of Philadelphia for its Reputation for Science, Arts and Letters and especially its Medical Professor. I know not either whether I do not envy you your Genius and Imagination. Why have not I some Fancy? some Invention? some Ingenuity? some discursive Faculty? Why has all my Life been consumed in searching for Facts and Principles and Proofs and Reasons to support them? Your Dreams and Fables have more Genius in them than all my Life. Your Fable of Dorcas would make a good Chapter or a good Appendix to The Tale of a Tub.
But my Friend there is something very serious in this Business. The Holy Ghost carries on the whole Christian system in this earth. Not a Baptism, not a Marriage not a Sacrament can be administered but by the Holy Ghost, who is transmitted from age to age by laying the hands of the Bishops on the heads of Candidates for the Ministry. In the same manner as the holy Ghost is transmitted from Monarch to Monarch by the holy Oil in the vial at Rheims which was brought down from Heaven by a Dove and by that other Phyal which I have seen in the Tower of London. There is no Authority civil or religious: there can be no legitimate Government but what is administered by this Holy Ghost. There can be no salvation without it. All, without it is Rebellion and Perdition, or in more orthodox words Damnation. Although this is all Artifice and Cunning in the secret original in the heart, yet they all believe it so sincerely that they would lay down their Lives under the Ax or the fiery Fagot for it. Alas the poor weak ignorant Dupe human Nature. There is so much King Craft, Priest Craft, Gentlemens Craft, Peoples Craft, Doctors Craft, Lawyers Craft, Merchants Craft, Tradesmens Craft, Labourers Craft and Devils Craft in the world, that it seems a desperate and impracticable Project to undeceive it.
Do you wonder that Voltaire and Paine have made Proselytes? Yet there was as much subtlety, Craft and Hypocrisy in Voltaire and Paine and more too than in Ignatius Loyola.
This Letter is so much in the tone of my Friend the Abby Raynal and the Grumblers of the last age, that I pray you to burn it. I cannot copy it.
Your Prophecy my dear Friend has not become History as yet. I have no Resentment or Animosity against the Gentleman and abhor the Idea of blackening his Character or transmitting him in odious Colours to Posterity.But I write with difficulty and am afraid of diffusing myself in too many Correspondences. If I should receive a Letter from him however I should not fail to acknowledge and answer it.
The Auroras you sent me for which I thank you, are full of Momentous Matter.
I am Dear Sir with every friendly sentiment yours
J. Adams.